COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: DISH NETWORK L.L.C. AND                §               No. 08-16-00300-CV
 ECHOSPHERE L.L.C.,
                                               §         AN ORIGINAL PROCEEDING
                      Relators.
                                               §                 IN MANDAMUS

                                               §

                                             §
                                           ORDER

       Pending before the Court is a motion to clarify our order, issued on November 8, 2016,

staying further proceedings in cause number 2016-DCV-2745 and staying Respondent’s order,

signed on November 2, 2016, granting the Real Party in Interest’s motion to compel responses to

requests for production regarding disqualification of Relators’ counsel. It was the Court’s intent

to stay further proceedings in cause number 2016-DCV-2745 as well as the November 2, 2016

discovery order, pending resolution of the mandamus proceeding. To the extent it is necessary to

clarify our stay order, the motion to clarify is granted. Respondent is hereby ordered to stay all

proceedings in cause number 2016-DCV-2745, styled Yvette Delgado v. Dish Network L.L.C.

and Echosphere L.L.C., pending resolution of this original proceeding. Respondent is further

ordered to stay the order signed by Respondent on November 2, 2016 granting the Real Party in

Interest’s motion to compel responses to requests for production regarding disqualification of

Relators’ counsel. The Real Party in Interest also requests that the Court issue an order allowing

                                                1
other discovery and proceedings related to the potential disqualification of Relator’s counsel to

continue while the mandamus is pending. That request is denied.

       IT IS SO ORDERED this 16th day of December, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                               2